DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cash (US Pub. 20160259929 A1).

Cash discloses the following limitations:

1. An electronic device, comprising: 
a biometric authorization device comprising a biometric reader and a verification indicator associated with the biometric reader (para. 55- input device 240 is a fingerprint sensor that captures a digital image of the fingerprint pattern of a user. The captured image is called a live scan. This live scan may be digitally processed to create a biometric template (a collection of extracted features) which may be used for authenticating the user); 
a main screen (Fig. 2); 
a memory (Fig. 2); and 
a processor device coupled to the biometric reader, the verification indicator, the main screen, and the memory, the processor device configured to (Fig. 2): 
receive a request for biometric authorization of an action, the request comprising verification information that allows a user to uniquely identify the request (para. 62- transaction processing module 274 may also comprise code for constructing authorization request messages and receiving authorization response messages from remote computers, or otherwise providing information needed to such remote computers so that they may construct authorization request messages); 
display a representation of the verification information from the main screen (Fig. 1B- confirm purchase with fingerprint);
provide a representation of the verification information from the verification indicator of the biometric authorization device (para. 46-48- if the user decides that she wants to purchase the item 154, the user may optionally again provide authentication data via the same or different input device 140 to initiate a transaction. The processor 110 may again authenticate the user using the received authentication data); and 
authorize the action based on biometric information from the biometric reader (para. 46-48- Upon successful authentication, in some embodiments, the portable device 100 may communicate with an access device (e.g., point-of-sale device) and may provide the credentials and information relating to the selected item to the access device. The access device could thereafter generate an authorization request message, which may then be transmitted to an issuer computer, via an acquirer computer and a payment processing network computer. In other embodiments, the portable device 100 may generate an authorization request message and may communicate directly with a resource provider computer, an acquirer computer, a payment processing network, or an issuer computer to obtain authorization). 

2. The electronic device of claim 1, wherein the verification indicator comprises a textual display and the representation of the verification information provided from the verification indicator comprises text provided on the textual display. (Fig. 1B- confirm purchase with fingerprint)

3. The electronic device of claim 2, wherein the verification information comprises information about the action to be authorized by the request for biometric authorization. (Fig. 1B- confirm purchase with fingerprint)

4. The electronic device of claim 1, wherein the verification information comprises information about the action to be authorized by the request for biometric authorization. (Fig. 1B- confirm amount of purchase with fingerprint)

(Fig. 1B; para. 44-45- In the unlocked mode, the portable device 100 may display, via the display 130, at least one credential 144, such as a name, an ID number, an account number, an expiration date, a verification value, etc; para. 70-72- For example, the displayed image may contain an identifier such as a bar code, SKU, QR code, name, logo, trademark, design, pattern, etc. The identifier may be used to locate and retrieve relevant associated data. The data associated with the item may be stored locally on the portable device, or may be obtained from a remote server or device. For example, if the displayed image includes an image of a product at a resource provider location, the data may be obtained from the resource provider)

6. The electronic device of claim 1, wherein the representation of the verification information displayed from the main screen is the same as the representation of the verification information provided from the verification indicator. (para. 44-45- In the unlocked mode, the portable device 100 may display, via the display 130, at least one credential 144, such as a name, an ID number, an account number, an expiration date, a verification value, etc; para. 70-72- For example, the displayed image may contain an identifier such as a bar code, SKU, QR code, name, logo, trademark, design, pattern, etc. The identifier may be used to locate and retrieve relevant associated data. The data associated with the item may be stored locally on the portable device, or may be obtained from a remote server or device. For example, if the displayed image includes an image of a product at a resource provider location, the data may be obtained from the resource provider)

7. The electronic device of claim 1, wherein the representation of the verification information provided from the verification indicator is one of a visual representation of the verification information, an audible representation of the verification information, and a haptic representation of the verification information. (Fig. 1B; para. 44-45- In the unlocked mode, the portable device 100 may display, via the display 130, at least one credential 144, such as a name, an ID number, an account number, an expiration date, a verification value, etc; para. 70-72- For example, the displayed image may contain an identifier such as a bar code, SKU, QR code, name, logo, trademark, design, pattern, etc. The identifier may be used to locate and retrieve relevant associated data. The data associated with the item may be stored locally on the portable device, or may be obtained from a remote server or device. For example, if the displayed image includes an image of a product at a resource provider location, the data may be obtained from the resource provider)

Regarding claims 8-14, the subject matter claimed pertain to method steps that correspond to the system elements of claims 1-7 and thus rejected for the same analysis.  Implementing the system would have necessitated carrying through the method steps as recited.   



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234.  The examiner can normally be reached on Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A CORUM JR/Examiner, Art Unit 2433      

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433